Exhibit 10.2


EXECUTION COPY
admslogo1a011.jpg [admslogo1a011.jpg]
September 11, 2019
Via Hand Delivery
Greg Went
c/o Adamas Pharmaceuticals, Inc.


Re: Transition, Separation, and Consulting Agreement
Dear Greg:
This letter sets forth the substance of the transition, separation, and
consulting agreement (the “Agreement”) that Adamas Pharmaceuticals, Inc. (the
“Company”) is offering to you to aid in your employment transition.
1.SEPARATION DATE/TRANSITION PERIOD. As discussed, you and the Company have
mutually agreed to end your employment with the Company, pursuant to the terms
in this Agreement. Your employment as the Company’s Chief Executive Officer
(“CEO”) will continue from the date of this Agreement through the earliest to
occur of the following: (i) December 31, 2019, or (ii) the date that the Company
appoints a new CEO of the Company and he or she commences employment (the
“Transition Period”), which will then become your employment termination date
(the “Separation Date”). During the Transition Period, you agree to perform your
current duties in good faith and to the best of your abilities. During the
Transition Period, your base salary will remain the same, and you will continue
to be eligible for the Company’s standard benefits, subject to the terms and
conditions applicable to such plans and programs. Your Company stock options and
restricted stock units (“RSUs”) will continue to vest under the existing terms
and conditions set forth in the governing plan documents and award agreements.
2.RESIGNATION. After the Separation Date, you will no longer be employed as CEO
of the Company, or hold any other employment or officer positions with the
Company or any of its subsidiaries or affiliated entities, on which you serve.
In addition, you agree, no later than your Separation Date, to sign and return
to the Company a Board resignation letter, which provides for your immediate
resignation from the Board of Directors (the “Board”) of the Company, and any
subsidiary entities of the Company, on which you serve.





--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 2 of 15
3.FINAL PAY. On the Separation Date, the Company will pay you all accrued
salary, and all accrued and unused paid time off (“PTO”) earned through the
Separation Date, subject to standard payroll deductions and withholdings. You
are entitled to these payments regardless of whether or not you sign this
Agreement.
4.SEVERANCE BENEFITS. In full satisfaction of any obligations to provide you
with severance benefits for a “Qualifying Termination that is not a CIC
Termination” under the terms of the Adamas Pharmaceuticals, Inc. Amended and
Restated Executive Severance Plan (the “Severance Plan”), if you: (i) timely
sign and return this Agreement to the Company and allow the releases contained
herein to become effective; (ii) comply with your obligations hereunder; and
(iii) on or within twenty-one (21) days after the Separation Date, execute and
return to the Company a release of claims in the form attached hereto as Exhibit
A (the “Release”) and allow the releases contained therein to become effective;
then pursuant to the terms of the Severance Plan, the Company will provide you
with the following severance benefits (the “Severance Benefits”) after the
Separation Date:
(a)Severance Pay. The Company will pay you severance in the amount of $852,500
which is equivalent to twelve (12) months of your base salary in effect as of
the Separation Date and your target bonus of 55% of your base salary as of the
date of this Agreement, subject to standard payroll deductions and withholdings
(the “Severance Pay”). The Severance Pay will be paid to you in a lump sum
payment within fifteen (15) days following the Release Effective Date (as
defined in the Release).
(b)Health Care Continuation Coverage.
(i)COBRA. To the extent provided by the federal COBRA law or, if applicable,
state insurance laws, and by the Company’s current group health insurance
policies, you will be eligible to continue your group health insurance benefits
at your own expense. Later, you may be able to convert to an individual policy
through the provider of the Company’s health insurance, if you wish.
(ii)COBRA Premiums. If you timely elect continued coverage under COBRA, the
Company will pay your COBRA premiums to continue your coverage (including
coverage for eligible dependents, if applicable) (“COBRA Premiums”) through the
period (the “COBRA Premium Period”) starting on the Separation Date and ending
on the earliest to occur of: (i) the last date of the Consulting Period (as
defined and set forth herein); (ii) the date you become eligible for group
health insurance coverage through a new employer; or (iii) the date you cease to
be eligible for COBRA continuation coverage for any reason, including plan
termination. In the event you become covered under another employer’s group
health plan or otherwise cease to be eligible for COBRA during the COBRA Premium
Period, you must immediately notify the Company in writing of such event.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 3 of 15
(iii)Special Cash Payments in Lieu of COBRA Premiums. Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premiums without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay to you, on the first day of each calendar month, a
fully taxable cash payment equal to the applicable COBRA premiums for that month
(including premiums for you and your eligible dependents who have elected and
remain enrolled in such COBRA coverage), subject to applicable tax withholdings
(such amount, the “Special Cash Payment”), for the remainder of the COBRA
Premium Period. You may, but are not obligated to, use such Special Cash
Payments toward the cost of COBRA premiums. On the thirtieth (30th) day
following your Separation from Service, the Company will make the first payment
to you under this paragraph, in a lump sum, equal to the aggregate Special Cash
Payments that the Company would have paid to you through such date had the
Special Cash Payments commenced on the first day of the first month following
the Separation from Service through such thirtieth (30th) day, with the balance
of the Special Cash Payments paid thereafter on the schedule described above.
(c)Section 409A. The intent of the parties is that the payments and benefits
under this Agreement comply with or be exempt from Section 409A of the Code and
the regulations and guidance promulgated thereunder (collectively, “Section
409A”) and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted to be exempt from or in compliance therewith.
(i)Notwithstanding anything in this Agreement to the contrary, any compensation
or benefits payable under this Agreement upon your termination of employment
shall be payable only upon your “separation from service” with the Company
within the meaning of Section 409A (a “Separation from Service”) and, except as
provided below, any such compensation or benefits shall not be paid, or, in the
case of installments, shall not commence payment, until the 60th day following
your Separation from Service (the “First Payment Date”). Any installment
payments that would have been made to you during the 60 day period immediately
following your Separation from Service but for the preceding sentence shall be
paid to you on the First Payment Date and the remaining payments shall be made
as provided in this Agreement.
(ii)Notwithstanding anything in this Agreement to the contrary, if you are
deemed by the Company at the time of your Separation from Service to be a
“specified employee” for purposes of Section 409A, to the extent delayed
commencement of any portion of the benefits to which you are entitled under this
Agreement is required in order to avoid a prohibited distribution under Section
409A, such portion of your benefits shall not be provided to you prior to the
earlier of (i) the expiration of the six-month period measured from the date of
your Separation from Service with the Company or (ii) the date of your death.
Upon the first business day following the expiration of the applicable Section
409A period, all payments deferred pursuant to the preceding sentence shall be
paid to you in a lump sum (or to your estate or beneficiaries), and any
remaining payments due to you under this Agreement shall be paid as otherwise
provided herein.
(iii)Your right to receive any installment payments under this Agreement shall
be treated as a right to receive a series of separate payments and, accordingly,
each such installment payment shall at all times be considered a separate and
distinct payment as permitted under Section 409A. Except as otherwise permitted
under Section 409A, no payment hereunder shall be accelerated or deferred unless
such acceleration or deferral would not result in additional tax or interest
pursuant to Section 409A.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 4 of 15
(iv)If and to the extent that reimbursements or other in-kind benefits under
this Agreement constitute “nonqualified deferred compensation” for purposes of
Section 409A, (i) you will promptly submit reimbursement requests and all such
expenses or other reimbursements hereunder will be made on or prior to the last
day of Executive’s taxable year following the taxable year in which you incurred
such expenses, (ii) any right to reimbursement or in-kind benefits will not be
subject to liquidation or exchange for another benefit, (iii) the amount of
expenses eligible for reimbursement, or the in-kind benefits provided, during
any of your taxable years will not affect the expenses eligible for
reimbursement, or the in-kind benefits to be provided, in any of your other
taxable years, and (iv) any reimbursement will be for expenses incurred during
the period of time specified in this Agreement and if no time period is
specified, will be for expenses incurred during your lifetime.
5.CONSULTING PERIOD. If you: (i) timely sign, date, and return this Agreement to
the Company and allow all of the releases contained herein to become effective;
(ii) comply with your obligations to the Company hereunder; and (iii) on or
within twenty-one (21) days after the Separation Date, execute and return to the
Company the Release and allow the releases contained therein to become
effective; then the Company will retain you as a consultant under the terms
specified below. The consulting relationship will commence on the date
immediately following the Separation Date and continue through December 31,
2021, unless terminated earlier pursuant to the terms set forth below or
extended by the Company by written notice pursuant to Section 5(k)(i) (the
“Consulting Period”). You acknowledge and agree that prior to entering into this
Agreement, the Company is under no legal obligation to retain your services as a
consultant after the Separation Date and therefore this Consulting Period
constitutes consideration for your obligations as specified herein.
(a)Consulting Services. During the Consulting Period, you will use your best
efforts to provide consulting services as may be requested by the Company in the
areas of your experience and expertise, which shall include (without limitation)
the following: help define and execute the Company’s product strategy, including
regulatory support for current pipeline products; identify organic and inorganic
opportunities to replenish the Company’s product pipeline; and support the
Company’s intellectual property strategy and litigation (the “Consulting
Services”). During the Consulting Period, you will hold the title of Founder and
strategic advisor with the Company. The Company anticipates that you will
provide services at the request of, and subject to the direction of, the
Company’s CEO or such other senior executive of the Company as the Chairman of
the Board may designate.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 5 of 15
(b)Provision of Consulting Services. You agree to exercise the highest degree of
professionalism and utilize your expertise and creative talents in performing
these services. You agree to make yourself available to perform such Consulting
Services throughout the Consulting Period, on a part-time basis during the
Consulting Period; provided, however, that during the first month of the
Consulting Period you shall not be expected to provide any Consulting Services.
You will not be required to keep or submit time reports and it is understood
that your level of effort will vary from month to month. However, it is agreed
that you will not work more than approximately 50% time over the course of each
calendar year during the Consulting Period (i.e., about 120 full work days in a
full calendar year). You will not be required to report to the Company’s offices
during the Consulting Period, except as specifically requested by the Company.
When providing such services, you shall abide by the Company’s policies and
procedures. It is not expected that the Consulting Services will require
significant amounts of travel, but you do agree to travel as reasonably required
to perform your work as a consultant. Any travel will be approved in advance by
the Company, will be at the expense of the Company, and will conform to the
usual policies and practices applicable to senior executives of the Company when
travelling on Company business.
(c)Consulting Fees. Provided that you: (i) perform the Consulting Services
requested of you in a professional and commercially reasonable manner; and (ii)
comply with your contractual obligations to the Company (including, without
limitation, the obligations set forth herein), then the Company will pay you
consulting fees at a rate of $35,416.67 per month ($425,000 on an annualized
basis) (the “Consulting Fees”) for your Consulting Services. The Consulting Fees
may be subject to applicable tax-related deductions and withholdings if required
by applicable law as reasonably determined by the Company. In addition, the
Compensation Committee of the Board will consider granting you appropriate
annual equity grants for the years 2020 and 2021, consistent with your role and
efforts. The amount, timing, and structure of such grants would be determined by
the Compensation Committee within its sole discretion. You shall seek advance
written approval prior to incurring any expenses for which you will seek
reimbursement in connection with your duties during the Consulting Period.
(d)Bonus Payment for 2019. You were eligible for a discretionary annual bonus
for 2019, based upon multiple objectives and your and the Company’s performance
and contingent upon certain conditions being met (the “Annual Bonus”). You
acknowledge and agree that as of the Separation Date, you will not have earned
and will not be entitled to any amount of the 2019 Annual Bonus. Notwithstanding
this, even though your employment separation would otherwise disqualify you for
consideration for a 2019 Annual Bonus, pursuant to this Agreement, you will
receive in the First Quarter of 2020 an Annual Bonus with a target amount of up
to 55% of your base salary as of the Separation Date, prorated based on the
portion of 2019 during which you were employed as CEO of the Company. The amount
of such bonus shall be determined by the Compensation Committee of the Board
based on and consistent with the percentage achievement of the Company’s
corporate goals during 2019 as determined by such committee. The Annual Bonus
will be paid at the same time as 2019 bonuses are paid to other eligible Company
employees. For clarity, you will not be entitled or expected to receive any
bonuses with respect to your service as a consultant during the Consulting
Period, except as set forth in this Section 5(d).



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 6 of 15
(e)Equity. You were granted options to purchase shares of the Company’s common
stock and RSUs, pursuant to the Company’s 2014 Equity Incentive Plan and its
predecessor plan (the “Plans”). Vesting of any of your outstanding stock options
(the “Options”) and RSUs will continue during, and your Options’
post-termination exercise period will not commence until the end of, your
Consulting Period. Except as expressly modified in this paragraph, your Options
and RSUs shall continue to be governed by the Plans and all applicable grant
notices and agreements. In the event that the Company consummates a Change in
Control (as defined in the 2014 Equity Incentive Plan) during the Consulting
Period, the Company will immediately accelerate as of the effective date of the
Change in Control, the amount of unvested shares underlying the Options and RSUs
that would have vested had you continued providing services until December 31,
2022 (the “CIC Accelerated Vesting”). Your receipt of the CIC Accelerated
Vesting benefits as provided in this Section 5(e) is conditional upon: (i) your
continuing to comply with your obligations during the Consulting Period; and
(ii) you delivering to the Company an effective, general release of claims in
favor of the Company within the applicable time period set forth therein.
(f)Independent Contractor Relationship. During the Consulting Period, your
relationship with the Company will be that of an independent contractor, and
nothing in this Agreement is intended to, or should be construed to, create a
partnership, agency, joint venture or employment relationship after the
Separation Date. Except as expressly provided in this Agreement, you will not be
entitled to, and will not receive, any benefits which the Company may make
available to its employees, including but not limited to, group health or life
insurance, profit-sharing or retirement benefits.
(g)Taxes and Withholding. Subject to Section 5(c) of this Agreement, the Company
will not make any withholdings or deductions, and will issue you an IRS Form
1099, with respect to any Consulting Fees paid to you. Subject to Section 5(c)
of this Agreement, you will be responsible for all taxes with respect to the
Consulting Fees, and you agree to indemnify, hold harmless and defend the
Company from any and all claims, liabilities, damages, taxes, fines or penalties
sought or recovered by any governmental entity, including but not limited to the
Internal Revenue Service or any state taxing authority, arising out of or in
connection with the Consulting Fees.
(h)Limitations on Authority. During the Consulting Period, you will have no
responsibilities or authority as a consultant to the Company other than as
provided above. You will have no authority to bind the Company to any
contractual obligations, whether written, oral or implied, except with the prior
written authorization of an officer of the Company. You agree not to represent
or purport to represent the Company in any manner whatsoever to any third party
unless authorized in advance by the Company, in writing, to do so.
(i)Confidential Information and Inventions. You agree that, during the
Consulting Period and thereafter, you will not use or disclose, in any manner
that is not authorized by the Company or essential to your performance of
specifically requested Consulting Services, any confidential or proprietary
information or materials of the Company that you obtain or develop in the course
of performing the Consulting Services. Any and all work product you create in
the course of performing the Consulting Services will be the sole and exclusive
property of the Company. As set forth in your Confidential Information and
Inventions Assignment Agreement with the Company, and subject to the limitations
set forth therein, you hereby assign to the Company all right, title, and
interest in all inventions, techniques, processes, materials, and other
intellectual property developed in the course of performing the Consulting
Services. You further acknowledge and reaffirm your continuing obligations, both
during the Consulting Period and thereafter (as applicable), under the
Confidential Information and Inventions Assignment Agreement entered into
between you and the Company, a copy of which is attached hereto as Exhibit B and
incorporated herein by reference.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 7 of 15
(j)Other Work Activities. Throughout the Consulting Period, you shall have the
right to engage in employment, consulting, or other work relationships in
addition to your work for the Company, provided that such activities do not
unreasonably interfere with your obligations under this Agreement, and in any
event, unless otherwise waived in writing by the Company, which waiver will not
be unreasonably withheld, do not compete or otherwise conflict with, directly or
indirectly, the business, operations and interests of the Company. Specifically,
during the Consulting Period, you are prohibited from performing any work for
any business entity that is competitive with the Company and from engaging in
any other work activity, or preparation for work activity, that is competitive
with the Company without explicit prior approval from the Company. For purposes
of this Agreement, the term “competitive” shall mean other companies or
institutions in the field of neurology treatment.
(k)Termination of Consulting Period. The Consulting Period shall end on the
earliest to occur of the following:
(i)December 31, 2021, unless the Consulting Period is extended until December
31, 2022 by written notice from the Company delivered to you no later than
November 30, 2021; or
(ii)Immediately upon written notice from you that you are terminating the
Consulting Period within ten (10) days following a Change in Control; or
(iii)Immediately upon the Company’s written notice to you that you have breached
any of your obligations hereunder or have breached any of your obligations under
your Confidential Information and Inventions Assignment Agreement and your
failure to cure said breach after you have been given ten days’ notice to cure
said breach (if deemed curable).
If the Consulting Period ends pursuant to Section 5(k)(i) and is not extended to
December 31, 2022 by notice from the Company, then the Company will immediately
accelerate as of December 31, 2021, the amount of unvested shares underlying the
Options and RSUs that would have vested had you continued providing services
until December 31, 2022 (the “Accelerated Vesting”). Your receipt of the
Accelerated Vesting benefits as provided in this Section 5(k) is conditional
upon: (i) your continuing to comply with your obligations during the Consulting
Period; and (ii) you delivering to the Company an effective, general release of
claims in favor of the Company within the applicable time period set forth
therein. If the Consulting Period ends pursuant to Section 5(k)(ii) or (iii),
you will be entitled to all Consulting Fees (or pro rata portion thereof) earned
through the last date that you provide Consulting Services, but you shall not
receive any Consulting Fees or compensation through December 31, 2021. For the
avoidance of doubt, you shall not be entitled to any Accelerated Vesting
whatsoever if the Consulting Period is terminated pursuant to Section 5(k)(iii)
of this Agreement.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 8 of 15
6.OTHER COMPENSATION OR BENEFITS. You acknowledge and agree that payment of the
Severance Benefits provided herein fulfills all of the Company’s obligations to
pay you severance benefits pursuant to the Severance Plan or any other
agreements between you and the Company, and this Agreement supersedes and
extinguishes any obligation of the Company to provide you with any severance
benefits under the Severance Plan or any other agreements. You acknowledge that,
except as expressly provided in this Agreement, you will not receive any
additional compensation, severance or benefits after the Separation Date, with
the exception of any accrued, vested benefits you may have under the express
terms of a written ERISA benefit plan (e.g., 401(k) account). You further
acknowledge that you are not eligible to receive, and will not receive, any
other severance benefits under any Company severance plan or any other
agreements with the Company.
7.EXPENSE REIMBURSEMENTS. You agree that, within ten (10) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice. In addition, the
Company will pay your attorneys’ fees in connection with the negotiation of your
separation, in an amount not to exceed $25,000 (the “Attorneys’ Fees Payment”).
The Attorneys’ Fees Payment will be paid in a lump sum to “Pillsbury Winthrop
Shaw Pittman” (“Pillsbury”) within fifteen (15) business days following the date
the parties execute this Agreement, provided that Pillsbury has provided you
with an invoice of its services in connection with the review of this Agreement
and your counsel has provided a completed IRS Form W-9 to the Company prior to
such date. No amounts will be withheld for taxes from the Attorneys’ Fees
Payment. You agree that you will be entirely responsible for payment of any
taxes that may be due on the Attorneys’ Fees Payment, and you hereby indemnify,
defend and save harmless the Company, and its officers and directors in their
individual capacities, from any liability for any taxes, penalties or interest
that may be assessed by any taxing authority with respect to the Attorneys’ Fees
Payment.
8.RETURN OF COMPANY PROPERTY. Within ten (10) days after the close of business
on the Separation Date, you shall return to the Company all Company documents
(and all copies thereof) and other Company property in your possession or
control, including your Company laptop and iPad. You agree that you will make a
diligent search to locate any such documents, property and information within
the timeframe referenced above. In addition, if you have used any personally
owned computer, server, or e-mail system to receive, store, review, prepare or
transmit any confidential or proprietary data, materials or information of the
Company, then within five (5) business days after the Separation Date, you must
provide the Company with a computer-useable copy of such information and then
permanently delete and expunge such confidential or proprietary information from
those systems without retaining any reproductions (in whole or in part); and you
agree to provide the Company access to your system, as requested, to verify that
the necessary copying and deletion is done. Your timely compliance with the
provisions of this paragraph is a precondition to your receipt of the severance
benefits provided hereunder.
As soon as practical thereafter, the Company will provide you with the same or a
new laptop computer and email address. As such, the Company will grant you
access to Company property, information or documents that the parties mutually
deem are necessary for you to perform your Consulting Services after the
Separation Date. At no time following the Separation Date will you be requested
to access, and you shall not access or possess, any Company property,
information, or documents that are not mutually agreed to be essential in your
performance of the Consulting Services hereunder, provided that you agree to
receive such Company information as is necessary for you to perform the
essential purposes of the Consulting Period with the Company as provided herein.
On the last day of the Consulting Period, you shall return to the Company all
Company documents (and all copies thereof) and other Company property in your
possession or control.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 9 of 15
9.NONDISPARAGEMENT. You agree not to disparage the Company or the Company’s
officers, directors, employees, shareholders, parents, subsidiaries, affiliates,
and agents, in any manner likely to be harmful to them or their business,
business reputation or personal reputation. Likewise, the Company agrees to
instruct its officers, directors and senior managers not to disparage or
encourage others to disparage you in any manner likely to be harmful to you or
your business or personal reputation. Notwithstanding the foregoing, either
party may respond accurately and fully to any question, inquiry or request for
information when required by legal process. In addition, nothing in this
provision or this Agreement is intended to prohibit or restrain you or the
Company in any manner from making disclosures that are protected under the
whistleblower provisions of federal or state law or regulation.
10.NO VOLUNTARY ADVERSE ACTION. You agree that you will not voluntarily (except
in response to legal compulsion) assist any person in bringing or pursuing any
proposed or pending litigation, arbitration, administrative claim or other
formal proceeding against the Company, its parent or subsidiary entities,
affiliates, officers, directors, employees or agents. Notwithstanding the
foregoing, you may cooperate with, or participate in any proceeding before any
Governmental Agency or as required by compulsion of law.
11.COOPERATION. You agree to cooperate fully with the Company in connection with
its actual or contemplated defense, prosecution, or investigation of any claims
or demands by or against third parties, or other matters arising from events,
acts, or failures to act that occurred during the period of your employment by
the Company. Such cooperation includes, without limitation, making yourself
available to the Company upon reasonable notice, without subpoena, to provide
complete, truthful and accurate information in witness interviews, depositions,
and trial testimony. The Company will reimburse you for reasonable out-of-pocket
expenses you incur in connection with any such cooperation (excluding foregone
wages and attorneys’ fees) and will make reasonable efforts to accommodate your
scheduling needs.
12.NO ADMISSIONS. You understand and agree that the promises and payments in
consideration of this Agreement shall not be construed to be an admission of any
liability or obligation by the Company to you or to any other person, and that
the Company makes no such admission.
13.RELEASE OF CLAIMS.
(a)General Release. In exchange for the consideration provided to you under this
Agreement to which you would not otherwise be entitled, you hereby generally and
completely release the Company, its affiliated, related, parent and subsidiary
entities, and its and their current and former directors, officers, employees,
shareholders, partners, agents, attorneys, predecessors, successors, insurers,
affiliates, and assigns (collectively, the “Released Parties”) from any and all
claims, liabilities and obligations, both known and unknown, that arise out of
or are in any way related to events, acts, conduct, or omissions occurring prior
to or on the date you sign this Agreement (collectively, the “Released Claims”).



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 10 of 15
(b)Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance pay, fringe benefits,
stock, stock options, or any other ownership, equity, or profits interests in
the Company; (iii) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (iv) all tort
claims, including claims for fraud, defamation, emotional distress, and
discharge in violation of public policy; and (v) all federal, state, and local
statutory claims, including claims for discrimination, harassment, retaliation,
attorneys’ fees, or other claims arising under the federal Civil Rights Act of
1964 (as amended), the federal Americans with Disabilities Act of 1990, the
federal Age Discrimination in Employment Act of 1967 (as amended) (the “ADEA”),
the California Labor Code (as amended), and the California Fair Employment and
Housing Act (as amended).
(c)ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
twenty-one (21) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) this Agreement will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).
(d)Section 1542 Waiver. YOU UNDERSTAND THAT THIS AGREEMENT INCLUDES A RELEASE OF
ALL KNOWN AND UNKNOWN CLAIMS. In giving the release herein, which includes
claims which may be unknown to you at present, you acknowledge that you have
read and understand Section 1542 of the California Civil Code, which reads as
follows:
“A general release does not extend to claims that the creditor or releasing
party does not know or suspect to exist in his or her favor at the time of
executing the release and that, if known by him or her, would have materially
affected his or her settlement with the debtor or released party.”
You hereby expressly waive and relinquish all rights and benefits under that
section and any law of any other jurisdiction of similar effect with respect to
your release of any unknown or unsuspected claims herein.



--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 11 of 15
(e)Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. You hereby represent and warrant that, other than
the Excluded Claims, you are not aware of any claims you have or might have
against any of the Released Parties that are not included in the Released
Claims. You further understand that nothing in this Agreement limits your
ability to file a charge or complaint with the Equal Employment Opportunity
Commission, the Department of Labor, the National Labor Relations Board, the
Occupational Safety and Health Administration, the California Department of Fair
Employment and Housing, the Securities and Exchange Commission or any other
federal, state or local governmental agency or commission (“Government
Agencies”). You further understand this Agreement does not limit your ability to
communicate with any Government Agencies or otherwise participate in any
investigation or proceeding that may be conducted by any Government Agency,
including providing documents or other information, without notice to the
Company. While this Agreement does not limit your right to receive an award for
information provided to the Securities and Exchange Commission, you understand
and agree that, to maximum extent permitted by law, you are otherwise waiving
any and all rights you may have to individual relief based on any claims that
you have released and any rights you have waived by signing this Agreement.
14.REPRESENTATIONS. You hereby represent that you have been paid all
compensation owed and for all hours worked, have received all the leave and
leave benefits and protections for which you are eligible, pursuant to the
Family and Medical Leave Act or otherwise, and have not suffered any on-the-job
injury for which you have not already filed a claim.
15.GENERAL. This Agreement, including its exhibits, constitutes the complete,
final and exclusive embodiment of the entire agreement between you and the
Company with regard to this subject matter. It is entered into without reliance
on any promise or representation, written or oral, other than those expressly
contained herein, and it supersedes any other such promises, warranties or
representations. This Agreement may not be modified or amended except in a
writing signed by both you and a duly authorized officer of the Company. This
Agreement will bind the heirs, personal representatives, successors and assigns
of both you and the Company, and inure to the benefit of both you and the
Company, their heirs, successors and assigns. If any provision of this Agreement
is determined to be invalid or unenforceable, in whole or in part, this
determination will not affect any other provision of this Agreement and the
provision in question will be modified by the court so as to be rendered
enforceable to the fullest extent permitted by law, consistent with the intent
of the parties. This Agreement will be deemed to have been entered into and will
be construed and enforced in accordance with the laws of the State of California
as applied to contracts made and to be performed entirely within California.
This Agreement may be executed in counterparts and facsimile and electronic
signatures will suffice as original signatures.




--------------------------------------------------------------------------------

Greg Went
September 11, 2019
Page 12 of 15
If this Agreement is acceptable to you, please sign below and return the
original to me within twenty-one (21) days.
I wish you good luck in your future endeavors.
Sincerely,
ADAMAS PHARMACEUTICALS, INC.

By:/s/ David L. MahoneyDavid MahoneyOn Behalf of the Board of Directors





Exhibit A – Separation Date Release
Exhibit B – Confidential Information and Inventions Assignment Agreement




ACCEPTED AND AGREED:

/s/ Greg WentGreg Went




September 11, 2019Date




